Citation Nr: 1022867	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-36 349	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for erectile dysfunction, 
claimed as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1968 to December 1969.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated June 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2010, the Veteran withdrew his request for a travel 
board hearing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1968 to December 1969.

2.  On May 26, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran has 
withdrawn this appeal; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


